DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered.
 
Oath/Declaration
Declaration filed under 37 C.F.R. 1.132 on 10/21/21 has been fully considered but is not persuasive to overcome the obviousness conclusion of this case.
	It is first noted that Applicants explanation of how to interpret the Figures was helpful and now one of ordinary skill in the art can understand the data analysis.
As described in detail below (Response to Arguments), it is not found persuasive that the data supports a synergistic effect between acetic acid and phenylacetonitrile. 

Maintained and New Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following new grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 22-25 remain rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 2007/0157323; published: Jul. 5, 2007; of record), in view of Black et al. (US 2011/0072711; published: Mar. 31, 2011; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Carlson et al. teach that attractants, dispensers and/or lures are useful in combination with traps (limitation of instant claim 22; [0080]).  An effective trapping system includes a trapping means and a dispenser means located within the trapping means which provides an effective attractant amount of a vapor blend of the vapors of components (A) and (B). A trapping means is any device for catching insects (limitation of instant claim 22; [0080]).  The attractant components that produce the attractant vapor blend may be present as a mixture or in separate dispensers within the trap ([0080]). The components also may be added directly to a drowning solution that can be used in the trap, with the vapor blend emanating from the drowning solution ([0080]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)

Black et al. teach an ampoule for the storage and dispersion of organic chemicals useful as attractants formulated in a highly volatile liquid (Abstract).  Black et al. teach attractants such as acetic acid and phenylacetonitrile depending on the insect(s).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was filed, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (attractants of Carlson et al. with attractants such as acetic acid and phenylacetonitrile taught by Black et al. for the purpose of attracting particular species of insects) (See MPEP §2144.06-II).  It is additionally noted that it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to incorporate both attractants (acetic acid and phenylacetonitrile), as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Black et al. teach that each of the abovementioned attractants attract different species and therefore the combination of the two attractants would advantageously increase the species attracted and then trapped in the system taught by Carlson et al.

I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, Carlson et al. in view of Black et al. teach a product comprising the claimed dispenser containing the claimed compounds and a trapping device; they teach that such compounds are used as attractants for various species of insects and are suitable in attractant composition.  Therefore, in view of MPEP §2112, claiming a new use for such known composition (e.g., specifically, detecting, surveying, monitoring and/or controlling Lepidopterous insects (and specifically families or species of Lepidopterous insects), which is inherently present in the prior art, does not necessarily make the claim patentable.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Howse et al. (US 5,900,244; published: May 1, 1999) as applied to claims 22-25 above, and further in view of Carlson et al. (US 2007/0157323; published: Jul. 5, 2007; of record) and Black et al. (US 2011/0072711; published: Mar. 31, 2011; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Carlson et al. and Black et al. teach the limitations of instant claims 22-25 (see rejection above).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Carlson et al. and Black et al. do not teach wherein the vapor blend further comprises at least one additional compound of formula I, wherein R is –CH2OH, as required by instant claims 33-34.  However, this deficiency is cured by Howse et al.
Howse et al. is directed to insect attractants, wherein the attractant comprises at least one of p-tolualdehyde, phenyl acetaldehyde, phenyl ethanol, phenyl ethylamine, benzyl acetate, benzyl alcohol, cinnamyl acetate or 3-phenyl-1-propanol (i.e., the claimed compound).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was filed, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (attractants of Carlson et al. with attractants such as acetic acid, phenylacetonitrile and 3-phenyl-1-prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to incorporate both attractants (acetic acid and phenylacetonitrile), as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Black et al. and Howse et al. teach that each of the abovementioned attractants attract different species and therefore the combination of the two attractants would advantageously increase the species attracted and then trapped in the system taught by Carlson et al.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that a person having ordinary skill in the art would not have been motivated to arrive at the unexpected advantages afforded by the presently encompassed system comprising the expressly recited features, with the requisite reasonable expectation of success (Remarks: p. 8).
This is not found persuasive. As indicated in previous responses, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & 
Applicants argue that the PTO relies on a flawed theory that, from the cited documents, a skilled person would have found the presently encompassed subject matter to be obvious as a mere substitution of equivalents that are taught by the prior art to be useful for the same purpose (Remarks: p. 8). Applicants indicate that both documents disclose compounds having an attractant effect on insects generally, but from such disclosures a person skilled in the art would have recognized that the attractant effects of the various disclosed compounds can vary a great deal, for example, depending on which insect species may or may not be attracted to any particular compound(s) (Remarks: p. 9).
This is not found persuasive. In general, Carlson et al. teach the claimed system of a dispenser for a vapor blend of attractants and a trapping device, whereas Black et al. (and Howse et al. in the 2nd 103 rejection) teach the specifically claimed attractants the presence of multiple semiochemical attractants in the lure, the size and location of the vent openings, the shape and color of the chamber wall, the types of pesticide, the location of the treated surfaces, and any other modification” ([0034]). Therefore, the Examiner maintains that such is a proper obviousness rejection as the prior art as a whole teaches combining at least two attractants in order to advantageously attract more than one (insect) species and furthermore, the prior art teach that the claimed compounds all function as attractants.
Applicants direct attention to Figures 9 and 10 for synergistic effect of AA (acetic acid) in combination with BN (benzyl nitrile) and refer to the Declaration filed on 10/21/21 for a clarification of the statistical analysis (See Remarks: p. 10-13 and Declaration).
This is not found persuasive.  In response to Applicants’ argument of unexpected results, the Examiner responds with the following statements:  
It is not clear from the test data provided in the specification that there is a synergistic effect.  Specifically, when viewing the data in the Figures that relate to the Examples, it is hard to know if there is a significant difference between the effect produced by the combination of ingredients in comparison to the sum of the effect of the ingredients when administered alone. It is noted that the definition of synergy is the interaction or cooperation of two or more organizations, substances, or other agents to produce a combined effect greater than the sum of their separate effects (Oxford). Although statistical analysis has been conducted, in view of this definition, the comparison should be (1) the sum of the effects of AA alone and BN alone and (2) the effect of the combination of AA + BN. In most of the figures, remarks and Declarations, the comparison is (1) the effect of AA alone (and not the sum of AA alone and BN alone) and (2) the effect of the combination of AA + BN.
As indicated above, in order to demonstrate synergy and not merely a simply additive effect of a combination of two active agents, the comparison (or control) in the statistical analysis is the sum of the effects when the two agents are used alone. The Examiner analyzed the data in all the figures and it is not clear that there is synergy. There is also widely variable data. The Examiner has accumulated all the data from the Figures in the Table below that pertain to mean +/- SE of the total number of male (M) and female (F) LBAB caught in traps baited with (1) BN 100 mg, (2) AA 3 mg, (3) BN 100 + AA 3, (4) BN 10 mg, (5) AA 0.3 mg, (6) BN 10 + AA 0.3 (see table below for approximate mean values (SE) based on the visual measurement of the bar graphs in the specification).

Fig. 1
Fig. 3
Fig. 5
Fig. 12
BN 100
M: 1.8 (1)



BN100
F: 0.6 (0.8)



AA 3
M: 1.8 (1)
M: 1.0 (0.5)
M: 1.8 (1)

AA 3
F: 0.6 (0.8)
F: 0.5 (0.5)
F: 0.8 (0.5)

BN 100+AA 3

M: 4.2 (1.6)
M: 6.8 (1.6)
M: 8.0 (1)
BN 100+AA 3

F: 4.2 (1.5)
F: 5.8 (2)
F: 9.5 (0.8)

Fig. 2
Fig. 4
Fig. 6
Fig. 12
BN 10
M: 0.4 (0.3)



BN 10
F: 0.8 (0.4)



AA 0.3
M: 0.6 (0.4)
M: 0.6 (0.4)


AA 0.3
F: 0.6 (0.3)
F: 0.4 (0.4)


BN 10+AA 0.3

M: 3.7 (0.5)
M: 3.8 (0.5)
4.5 (1)
BN 10+AA 0.3

F: 3.7 (0.7)
F: 4.2 (1)
6.2 (1)


Without having all the data points, the Examiner cannot conduct the correct statistical analysis but can only estimate it. For example, in order to determine if the BN100 + AA3 combination behaves synergistically, with regards to the male LBAB data, BN 100 alone is 1.8(1) from Fig. 1 and AA 3 alone is 1.8(1), 1.0 (0.5) or 1.8(1) from Figs. 1, 3 and 5. Therefore, in general, the estimated sum of BN 100 alone and AA 3 alone is 3.6(1) or 2.8 (0.75) (1.8(1) + 1.8(1) or 1.8(1) + 1.0 (0.5)). This represents the estimated simply additive effect. In order for the combination to produce synergistic effects, it must be statistically greater than the estimated/calculated simply additive effect. It appears that such conclusion will depend on which Fig. you collect data for the 
It is noted that the table only shows the data pertaining to LBAM, but other species were studied and other species encompass the Lepidopterous insects.
(b)  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (see MPEP § 716.02(d)).  (a) In the instant case, the claims are directed to a broad range of detecting, surveying, monitoring and/or controlling Lepidopterous insects.  It is noted that the data shows varying effects between gender, concentration and species of Lepidopterous species (see Figures). (b) The claims are directed to the combination of BN and AA in any concentration or weight ratio. Also, the data is only directed to 1, 10 or 100 mg BN and 0.03, 0.3 or 3 mL AA. It is not clear from the data, what occurs when other concentrations of BN and AA are used; is there an increase in effect when a different weight ratio is used?

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.